Per Curiam.

It is not claimed that the findings of fact made by the superior court do not justify its conclusions of law founded thereon; but it is earnestly contended that some of the findings of fact are not supported by the evidence. A careful examination of the voluminous record has failed to satisfy us that such was the case. On the contrary we think that every material finding of fact was not only sustained by competent testimony, but was in accordance with a fair preponderance of all the evidence offered. The reasons *699which have led us to this conclusion could not be satisfactorily given without a recital of much of the voluminous evidence introduced upon the trial, and this could not properly be done in this opinion. Hence we shall content ourselves with saying that the questions of fact presented, upon which a reversal of the judgment is sought, have been determined by us adversely to the contention of the appellant.
The judgment will be affirmed.